Exhibit 10.1
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 
 
 
 
 
 
 
 
 
*************************************************
FIXED TERM BUILDING LEASE AGREEMENT
*************************************************
 
 
 
 
 
 
 
 
 
 
 
 
LESSOR ("Lessor"):                                            
HULIC CO., LTD.
 
 
LESSEE ("Lessee"):                                            
MORINDA JAPAN GK
 

 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
LEASE AGREEMENT
 
<Lease Summary>
Lessor ("Lessor")
Hulic Co., Ltd.
Lessee ("Lessee")
Morinda Japan GK
Building
Name
Morinda Building
Location
3-2-2 Nishishinjuku, Shinjuku-ku, Tokyo (street address)
Structure / Floors
9 story steel frame / steel reinforced concrete / reinforced concrete, flat roof
structure with 2 basement floors
Purpose of Use
1F and 2F: Showroom (Portion Used for Store); 3F ~ 9F, B1 and B2: Offices
Lease Term
March 22, 2019 through March 21, 2046
 
Floor
Area (m2)
Monthly Rent (¥)
Consumption Taxes / Local Consumption Taxes (¥) *
Monthly Amount with Consumption Taxes / Local Consumption Taxes (¥) *
Rent
9F
377.89 m2
¥20,000,000
¥1,600,000
¥21,600,000
8F
377.89 m2
7F
377.89 m2
6F
377.89 m2
5F
377.89 m2
4F
377.89 m2
3F
377.89 m2
2F
377.89 m2
1F
358.20 m2
B1
334.87 m2
B2
274.49 m2
Total
3,990.68 m2
¥20,000,000
¥1,600,000
¥21,600,000
Common Service Fees
-
-
-
-
-
Total
-
-
-
-
Security Deposit
¥200,000,000
(10 Months' Monthly Rent)
 
 
Payment Date and Method for Rent, etc.
Remit to the Lessor's designated bank account by the 25th day of each month (or
the preceding business day of this day falls on a bank holiday)
Termination Prohibition Period
Seven (7) years from the execution date of this Agreement
Termination Advance Notice
At least one (1) year prior to the scheduled termination date
Exemption from Restoration to Original Condition
Restoration to original condition shall be exempt after 20 years from the
execution date of this Agreement.
Remarks
 The foregoing area is based on the real estate registry.
 Lease of entire building includes use of exterior walls (installation of
advertisements, etc.) and parking facilities.
 The Lessor will not change the name of the Building until the end of this
Agreement.
 Reference value calculated based on the consumption tax rate as of the time of
the execution of this Agreement.

 
 
 

 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 
The Lessor and the Lessee hereby enter into this Fixed Term Building Lease
Agreement as follows (hereinafter, this "Agreement") with regard to the Lessor
leasing of the building stated above (hereinafter, the "Building") to the
Lessee, and this Agreement shall take effect on the condition that the Building
is transferred to the Lessor pursuant to the Real Estate Purchase and Sale
Agreement dated March 22, 2019 by and between the Lessor and the Lessee. IN
WITNESS WHEREOF, two originals of this Agreement are created, and upon placing
the names and seals of the Lessor and the Lessee, each shall retain one original
hereof.
 
 
March 22, 2019
 
Lessor 7-3 Nihonbashi Odenmacho, Chuo-ku, Tokyo
Hulic Co., Ltd.
/s/Manabu Yoshidome, Representative Director (Seal)
 
 
Lessee 
Morinda Building 3-2-2 Nishishinjuku, Shinjuku-ku, Tokyo
Morinda Japan GK
/s/Makoto Ooki, Executive Officer (Seal)
 
 

 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 
Article  1

(Lease Premises and Lease Area)
The Building and the lease area shall be as set forth in the above stated Lease
Summary (hereinafter, the "Lease Summary").
 
Article  2
(Fixed Term Building Lease Agreement)
This Agreement is a fixed term building lease agreement prescribed in Article 38
of the Act on Land and Building Leases (hereinafter, the "Act").
 
Article  3
(Purpose of Use)
The Lessee shall use the Building only for the purpose of use set forth in the
Lease Summary.
 
Article  4
(Lease Term)
1. 
The lease term shall be as set forth in the Lease Summary, and shall not be
subject to any renewal of the lease agreement. The Lessor shall deliver the
Building to the Lessee on the start date of the Lease Term.
2. 
The Lessor and the Lessee shall not be entitled to terminate this Agreement for
a period of seven (7) years from the execution date of this Agreement.
3. 
The Lessor shall provide the Lessee with notice of the ending of the lease by
expiration of the lease term during the period between one (1) year prior
through six (6) months prior to the expiration of the lease term.
4. 
The Lessor or a person designated by the Lessor, in the period from the date the
Lessee receives notice of the ending of this Agreement from the Lessor through
the expiration of the lease term, shall be entitled to make a request to the
Lessee for entrance to the Building in order to show the Building to the next
potential lessee, and the Lessee shall cooperate with this entrance for showing
the Building as long as it does not interfere with its business.
5. 
The Lessor and the Lessee shall be entitled to agree upon and enter into a new
fixed term building lease agreement (hereinafter, the "Re-Contract") for the
Building starting from the day following the expiration date of the lease term
under this Agreement. If the Lessor desires to enter into a Re-Contract, the
Lessor shall state so in the written notice under Paragraph 3. If the Lessee
desires to enter into a Re-Contract, the Lessee shall provide the Lessor with
written notice thereof during the period between one (1) year prior through six
(6) months prior to the expiration of the lease term, regardless of whether this
is prior to or after the receipt the written notice from the Lessor pursuant
Paragraph 3.
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 4-2 
(Early Termination)
1. 
Even during the lease term, the Lessee may terminate this Agreement by providing
one (1) year or more advance written notice to the Lessor designating the
termination date which shall be the date after the expiry of the termination
prohibited period set forth in Article 4.2 of this Agreement, and this Agreement
shall terminate upon the arrival of such termination date.
2. 
The Lessee shall be entitled to immediately terminate this Agreement by paying
the Lessor an amount equal to twelve (12) months' rent (including consumption
taxes and the like) in lieu of the advance notice in the preceding paragraph.
3. 
Even in the event a notice for termination does not satisfy the advance notice
term of Paragraph 1, the Lessee shall be entitled to terminate this Agreement by
paying the Lessor an amount equal to the rent (including consumption taxes and
the like) for the period that falls short of the advance notice term.
4. 
The Lessee shall not be entitled to withdraw the advance notice of termination
or change the termination date without the prior written approval of the Lessor.
5. 
In the event the Lessor receives notice of the termination of this Agreement
from the Lessee pursuant to any of Paragraphs 1 through 3, the Lessor or a
person designated by the Lessor shall be entitled to make a request to the
Lessee to enter the Building in order to show the Building to the next potential
lessees, and the Lessee shall cooperate with this right to enter for showing the
Building as long as it does not interfere with its business.
 
Article 5
(Rent)
1. 
The rent shall be as set forth in the Lease Summary. Furthermore, the rent shall
not be revised for a period of seven (7) years from the execution date of this
Agreement, and Article 32 of the Act shall not apply during this period.
2. 
After seven (7) years from the execution date of this Agreement, in the event of
the increase in taxes and public fees, increase in prices, or other changes in
economic circumstances, if the rent becomes unreasonable in comparison to
neighboring properties, the Lessor and the Lessee shall be entitled to engage in
good faith mutual consultations regarding the revision of rent.
3. 
Rent for periods of less than one full month shall be prorated based on the
number of days in the corresponding month.
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article  6
(Burden of Expenses)
1. 
The Lessor shall bear the following expenses:
(1) 
Fixed asset taxes and city planning taxes for the Building;
(2) 
Insurance premiums (fire insurance and liability insurance (facilities and
elevators)) for the Building; and,
(3) 
Fixed asset taxes (depreciable asset taxes) for the depreciable assets related
to the Building installed by the Lessor after the date of this Agreement.
2. 
The Lessee shall bear the following expenses:
(1) 
Expenses associated with the management of the Building (including statutory
inspections);
(2) 
Fixed asset taxes (depreciable asset taxes) for the depreciable assets related
to the Building reported by the Lessee prior to the date of this Agreement or
installed by the Lessee after the execution date of this Agreement;
(3) 
Electricity, gas, water and other utility charges accompanying the use of the
Building;
(4) 
Expenses required in the maintenance (including the replacement of bulbs) of the
lighting inside the Building;
(5) 
Expenses required in cleaning the inside of the Building;
(6) 
Expenses for supplies and garbage disposal expenses;
(7) 
Expenses associated with the use of special machinery and/or equipment;
(8) 
Expenses associated with the maintenance and management of the fixtures and
facilities installed by the Lessee;
(9) 
Fees and renewal fees for the road occupancy permits, outdoor advertising
permits and the like related to the Building; and,
(10) 
Neighborhood association membership fees related to the Building.
3. 
The Lessor and the Lessee confirm that the details of the portion of burden of
expenses of Paragraph 1 and Paragraph 2 of this Article related to maintenance,
inspections and daily management shall be as set forth in the Exhibit 2
"Classification Table for Burden of Repairs and Renovations, etc. to Building
and Facilities".
 
Article 6-2
(Reports Related to Maintenance, Inspections and Daily Management)
1. 
At the end of June, the end of September, the end of December and the end of
March, the Lessee shall provide the Lessor with a report regarding the
implementation status of the following statutory inspections and identified
matters (including improvement plans):
(1) 
Specified building routine investigation report;
(2) 
Building facilities routine inspection report;
(3) 
Fire prevention facilities routine inspection report;
(4) 
Elevator, etc. routine inspection report; and,
(5) 
Firefighting equipment routine inspection results report.
2. 
When objectively and reasonably determined to be necessary by the Lessor, the
Lessor shall be entitled to request reports from the Lessee regarding the
implementation status of the maintenance, inspection and daily management of the
Building.
 
Article  7
(Payment Method)
1. 
By the 25th day of each month, the Lessee shall pay the Lessor the following
month's rent together with an amount equal to the consumption taxes and local
consumption taxes calculated and separately notified by the Lessor in accordance
with Article 27, by remitting funds to the bank account designated by the
Lessor. Furthermore, the Lessee shall bear the remittance fees.
2. 
The Lessee shall pay the expenses of items (1) through (10) of Article 6.2
directly to the respective creditors.
 
 
 


 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

 
Article 8 
(Security Deposit)
1. 
The security deposit shall be as set forth in the Lease Summary, and the Lessee
shall deposit the security deposit with the Lessor simultaneous to the execution
of this Agreement, to secure the obligations owed by the Lessee to the Lessor
under this Agreement.
2. 
The security deposit shall not accrue interest.
3. 
In the event the Lessee is late in the payment of rent or fails to perform other
obligations under this Agreement, the Lessor shall be entitled to appropriate
payment of the Lessee's obligations under this Agreement from the security
deposit, and in such instances the Lessor shall promptly provide the Lessee with
notice thereof.
4. 
In the event the Lessor appropriates payment of the Lessor's obligations from
the security deposit under the preceding paragraph, the Lessee shall replenish
the deficient amount of the security deposit within five (5) days after the
receipt of notice from the Lessor.
5. 
Upon the ending of this Agreement, once the Lessee completes vacation and
surrender of the Building, the Lessor shall promptly refund the Lessee the
balance of the security deposit remaining after appropriation to the payment of
all the obligations owed by the Lessee to the Lessor.
6. 
The Lessee shall not be entitled to use the security deposit to assert the
setting off of rent or any other obligations owed to the Lessor.
7. 
The Lessee shall not be entitled to assign to any third party or provide as
collateral for debt its rights associated with the security deposit.
 
Article 9 
(Late Payment Damages)
If the Lessee is late in the payment of rent or other obligations, the Lessor
shall be entitled to seek damages from the Lessee assessed at a rate of seven
percent (7%) per annum (prorated based on a 365-day year) on the amount of the
late payment; provided, however, that the Lessee shall not be released from the
Lessor's exercise of its right to terminate this Agreement through the payment
of these damages.
 
Article 10 
(Duty of Care of a Good Manager)
The Lessee, at its own liability, must diligently exercise the care of a good
manager in the use and management of the Building in accordance with laws,
regulations and the intent. In addition, the Lessee must exercise the maximum
care in the use and management of the Building to strive to keep the interior
and exterior in good clean condition, to regularly take proper measures to see
that there is no obstruction to the drains, gutters and other common facilities,
to not carry in dangerous items in to the Building, make loud noises, emit foul
odors, engage in other actions that harm public morals or cause damages or
nuisance to neighbors.
 
Article 11 
(Intentionally Deleted)
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 12 
(Antisocial Forces, etc.)
1. 
The Lessee represents and warrants to the Lessor that as of the execution date
of this Agreement and the start date of the lease term it does not having any
relations or involvement with organized crime groups or other antisocial forces.
In addition, the Lessee covenants to the Lessor that it will not have any
relations or involvement with organized crime groups or other antisocial forces
after the execution date of this Agreement. Furthermore, relations or
involvement with organized crime groups or other antisocial forces shall include
the following listed cases:
(1) 
Person/entity related to the Lessee is determined to be a group that engage in,
or is suspected of aiding and abetting conduct in collective or habitually acts
of violence and the like, or member of such group. Furthermore, person/entity
related to the Lessee shall include the Lessee, its officers and the like, its
affiliated companies and their officers and the like;
(2) 
Person/entity related to the Lessee is affiliated with a group which is subject
to punishment under the Act on the Control of Organizations which have Committed
Indiscriminate Mass Murder (Act No. 147 of 1999, including subsequent
amendments), or affiliated with other similar groups;
(3) 
Person/entity related to the Lessee is engaging in the sex-related businesses
defined in Paragraph 1 of Article 2 of the Act on Control and Improvement of
Amusement Business, etc. (Act No. 122 of 1948, including subsequent amendments)
or the sex-related special amusement businesses defined in Paragraph 5 of that
same Article, or person/entity seeking to use the Building and the like on
behalf thereof;
(4) 
Person/entity related to the Lessee is an organized crime group, designated
organized crime group, designated organized crime syndicate or organized crime
group member defined in Article 2 of the Act on Prevention of Unjust Acts by
Organized Crime Group Members (Act No. 77 of 1991, including subsequent
amendments) or an affiliate thereof;
(5) 
Person/entity related to the Lessee is person/entity engaging in or suspected of
engaging in the concealment of criminal proceeds or the receipt of criminal
proceeds or other benefits similar thereto prescribed in the Act on Punishment
of Organized Crimes and Control of Crime Proceeds (Act No. 136 of 1999,
including subsequent amendments);
(6) 
Person/entity related to the Lessee is parson/entity restricted from making
collections as defined in Paragraph 3 of Article 24 of the Money Lending
Business Act (Act No. 32 of 1983, including subsequent amendments), or a
person/entity similar thereto;
(7) 
Person/entity related to the Lessee is person/entity who is suspected of causing
trouble by threatening people or engaging in behavior that harms the peace of
personal life or business, or person/entity seeking to use the Building on
behalf thereof;
(8) 
In addition to the foregoing, person/entity related to the Lessee is
person/entity who is determined to be a group that run contrary to public order
and good morals, party related thereto, or person/entity who is determined to
markedly lack social credit/reputation;
(9) 
Entity related to the Lessee is a corporation that hold entities related to the
Lessee who corresponds to the preceding respective items (hereinafter,
"organized crime groups or other antisocial forces") as a parent company or
other affiliated company;
(10) 
Involvement of organized crime groups or other antisocial forces in the
management of entities related to the Lessee;
(11) 
Person/entity related to the Lessee cooperates or involves in the maintenance or
operation of organized crime groups or other antisocial forces through the
provision of funds to organized crime groups or other antisocial forces or other
behavior;
(12) 
Person/entity related to the Lessee is person/entity who interacts with
organized crime groups or other antisocial forces;
(13) 
Person/entity related to the Lessee is person/entity who threatens the order or
safety of civil society, or who preclude sound economic activities or social
development;
(14) 
Person/entity related to the Lessee is person/entity providing the Building for
use as offices for organized crime groups or other antisocial forces; and,
(15) 
Allowing organized crime groups or other antisocial forces to repeatedly and
continuously enter and exit the Building.
2. 
The Lessor shall be entitled to terminate this Agreement unconditionally and
without any prior notice in the event all or any of the representations and
warranties of the preceding paragraph are discovered to be untrue or inaccurate
after the execution of this Agreement, or in the event the Lessee is in breach
of the covenants of the preceding paragraph.
 
Article 13 
(Prohibited Matters)
Unless otherwise prescribed, the Lessee must not engage in the following actions
and must not have the Lessee or its employees, customers, visitors or other
related persons (hereinafter, "Employees, etc.") engage in the following
actions; provided, however, that the foregoing provision shall not apply in
those instances approved to in advance by the Lessor in writing:
(1) 
Assign or provide as collateral all or a portion of the leasehold;
(2) 
Sublease or lease for use all or a portion of the Building; excluding, however,
subleasing or leasing for use to the Lessee's affiliated companies with the
prior approval of the Lessor;
(3) 
Use all or a portion of the Building as offices or the like for third parties,
allow a third party to co-occupy the Building, or display occupancy in the name
of a third party; provided, however, that the foregoing provisions shall not
apply in the event of co-occupation by the Lessee's affiliated companies with
the prior approval of the Lessor;
(4) 
Reside or stay overnight inside the Building;
(5) 
Install telephone lines in the name of a third party;
(6) 
Engage in a change of the Lessee's representative, representative director or
director, an assignment of business, merger or the like which has the same
result as assigning the leasehold or subleasing the Building;
(7) 
Engage in actions that damage the Building or otherwise harm the preservation of
the Building;
(8) 
Bring in or use in the Building items, animals or the like which have a risk of
ignition, explosion, vibration, foul odors or noise,; and,
(9) 
Engage in advertisements or other postings in locations other than those
designated by the Lessor.
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 14 
(Notification of Changes to Registration Matters or Status, etc.)
The Lessee shall provide the Lessor with written notice without delay when
material changes occur to the Lessee's address, trade name, representative,
business purpose, or other commercial register matters or status matters.
 
Article 15 
(New Installation of Fixtures and Equipment, etc.)
1. 
The Lessee shall obtain the Lessor's prior written approval when seeking to
engage in the following activities. In addition, if the Lessor establishes
reasonable conditions for such approval, the Lessee shall comply with such
conditions. The Lessee agrees to place orders for the design, construction and
the like related to the following actions with the person designated by the
Lessor (provided, however, that the construction implemented by the person
designated by the Lessor shall be generally suitable and reasonable in terms of
the quality, schedule and costs, and the Lessor or the person designated by the
Lessor shall submit an estimate to the Lessor and obtain its approval thereon
prior to the start of the construction) or an entity approved by the Lessor
(provided, however, that the Lessor shall not unreasonably delay, withhold or
refuse such approval), and to bear all the costs required in the design,
construction and the like. In addition, if the following actions are commenced
without the approval of the Lessor, the Lessor shall be entitled to ask the
Lessee to suspend these actions, and if the Lessee fails to comply with this
request, the Lessor shall be entitled to prohibit the Lessee from using the
subject location, or remove the newly installed, added or modified fixtures,
equipment or the like or make restoration to original condition at the Lessee's
burden:
(1) 
New installation, addition and modification of partitioning, interior finish and
other fixtures (excluding, however, the new installation or movement of normal
furniture, personal computers and other office equipment);
(2) 
New installation, addition and modification of plumbing or wiring for
electricity, gas, water, telephones or the like;
(3) 
Bringing in, installation or adding of safes, computers, other heavy items,
bulky items or machinery requiring lots of electricity;
(4) 
Installation of signs or advertisements and posting or the like of trade name or
trademarks; and,
(5) 
Change of keys of the entrance of the Building.
2. 
The Lessee shall bear the real estate acquisition taxes, fixed asset taxes and
other taxes and public fees assessed on the fixtures, equipment and the like
newly installed or added by the Lessee, regardless of who addressed to or whose
name they are in, and the Lessee shall submit the necessary documentation in the
event separation procedures or the like are conducted by the Lessor or the owner
of the Building. If the taxes or the like are assessed integrally without
separation in the name of the Lessor, upon mutual consultation, the Lessor and
the Lessee shall proportionately divide and bear the tax amount under a fair and
reasonable method. The Lessor shall issue a written invoice to the Lessee for
this proportionate amount, and the Lessee shall pay the Lessor the billed amount
by the date designated by the Lessor.
3. 
The Lessee shall bear the expenses associated with the maintenance and
management of the fixtures, equipment and the like newly installed or added by
the Lessee.
4. 
If the status of construction for the new installation, addition or the like of
fixtures, equipment or the like under Paragraph 1 is subsequently found to not
be in conformance with the Building Standards Act, Fire Defense Act or other
relevant regulations, the Lessee shall promptly engage in construction to remedy
the nonconformance at its own liability and burden.
 
Article 16 
(Burden of Repair Expenses and Renovation Expenses)
1. 
The Lessor shall bear the repair and renovation expenses related to the
maintenance and preservation of the Building's framework, roof and exterior
walls.
2. 
The Lessee shall bear the expenses for the maintenance, preservation, repair,
renovation and the like of the Building (including the building facilities and
the like) excluding the framework, roof and exterior walls set forth in the
preceding paragraph.
3. 
The Lessee shall bear the expenses for repairs and the like (including
resurfacing, repainting and the like) to the walls, ceilings, floors and the
like inside the Building.
4. 
When locations requiring the repairs of Paragraph 2 and Paragraph 3 of this
Article are discovered, the Lessee shall promptly provide notice to the Lessor,
shall implement even those repairs slated to be conducted at its own burden
after mutually consulting with the Lessor, and shall place orders for with the
person designated by the Lessor (provided, however, that the construction
implemented by the person designated by the Lessor shall be generally suitable
and reasonable in terms of the quality, schedule and costs, and the Lessor or
the person designated by the Lessor shall submit an estimate to the Lessor and
obtain its approval thereon prior to the start of the construction) or an entity
approved by the Lessor (provided, however, that the Lessor shall not
unreasonably delay, withhold or refuse such approval).
5. 
The Lessor and the Lessee confirm that the details of the expenses for the
repairs and renovations of Paragraph 1 and Paragraph 2 of this Agreement shall
be as set forth in Exhibit 2 "Classification Table for Burden of Repairs and
Renovations, etc. to Building and Facilities".
6. 
In the event the use of the Building is impacted by construction conducted by
the Lessor for the Building, the Lessor shall implement the construction after
providing the Lessee with a full explanation in advance. In addition, in the
event this construction materially interferes with the Lessee, the Lessor and
the Lessee shall engage mutual good faith consultations regarding a reduction in
rent; provided, however, that the Lessee shall not separately seek compensation
for business interruption or other damages from the Lessor.
 
Article 17 
(Compensation of Damages)
1. 
The Lessee must immediately provide notice to the Lessor when the Lessor or its
Employees, etc. willfully or negligently damage or defile the Building, the
Building's site or the like, or cause physical or property damages to other
tenants or other third parties, and must compensate the damages suffered by the
Lessor or the corresponding third party.
2. 
The Lessee shall not make any claims against the Lessor for the damages it
suffers due to the actions or omission of the other tenants of the Building or
other third parties.
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 18 
(Termination of Agreement)
1. 
The Lessor shall be entitled to terminate this Agreement without providing any
prior notice or the like when the Lessee corresponds to one of the following
respective items:
(1) 
When two (2) or more months late in the payment of the rent, the expenses of
Article 6 or other expenses slated to be borne by the Lessee, and failing to
provide payment within a reasonable time period after receiving notice from the
Lessor regarding the late payment;
(2) 
When engaging in actions which breach the provisions of Article 3, Article 12 or
Article 13;
(3) 
When subject to a disposition for the suspension of bank transactions,
provisional attachment, attachment, provisional disposition, compulsory
execution or the like, or when a petition is filed for the commencement of
bankruptcy procedures, the commencement of civil rehabilitation procedures, the
commencement of corporate reorganization procedures or special liquidation;
(4) 
When the Lessee is subject to a business cease and desist order or other
administrative disposition based on a violation of the Specified Commercial
Transaction Act or the like;
(5) 
Upon dissolution;
(6) 
When the Lessee otherwise suffers a substantial loss of social
credibility/reputation;
(7) 
When not using the Building for two (2) or more months without the prior written
approval of the Lessor;
(8) 
When significant changes occur to assets, credit, organization, business purpose
or business otherwise, or there is an assignment of business, merger or other
change in the company's actual status, and the Lessor objectively and reasonably
determines that the continuation of this Agreement is difficult;
(9) 
When the Lessee's economic credit status significantly deteriorates in
comparison to its status as of the time of the execution of this Agreement, or
the Lessee's financial statements and other information related to its finances
disclosed by the Lessee to the Lessor do not show the Lessee's economic credit
status as of the time of the execution of this Agreement, and the Lessor
objectively and reasonably determines that the continuation of this Agreement is
difficult;
(10) 
When the Lessor objectively and reasonably determines that the continuation of
this Agreement is difficult due to events commensurate to those of the preceding
respective items; or,
(11) 
In addition to the events prescribed in the preceding respective items, when the
Lessee acts in breach of this Agreement or other agreements executed incidental
to this Agreement, and fails to cure the breach within a reasonable time period
after receiving notice from the Lessor regarding the breach.
2. 
In the event this Agreement is terminated pursuant to the preceding paragraph,
the Lessee shall pay the Lessor an amount equal to twelve (12) months' rent as a
penalty; provided, however, that this shall not preclude the Lessor from
separately seeking compensation for damages from the Lessee.
3. 
The Lessee shall be entitled to terminate this Agreement without providing any
prior notice or the like when the Lessor corresponds to one of the following
respective items:
(1) 
When subject to a disposition for the suspension of bank transactions,
provisional attachment, attachment, provisional disposition, compulsory
execution or the like, or when a petition is filed for the commencement of
bankruptcy procedures, the commencement of civil rehabilitation procedures, the
commencement of corporate reorganization procedures or special liquidation;
(2) 
When the Lessor is subject to a business cease and desist order or other
administrative disposition based on a violation of the Specified Commercial
Transaction Act or the like;
(3) 
Upon dissolution;
(4) 
When the Lessor otherwise suffers a substantial loss of social
credibility/reputation;
(5) 
When significant changes occur to assets, credit, organization, business purpose
or business otherwise, or there is an assignment of business, merger or other
change in the company's actual status, and the Lessee objectively and reasonably
determines that the continuation of this Agreement is difficult;
(6) 
When the Lessor's economic credit status significantly deteriorates in
comparison to its status as of the time of the execution of this Agreement, and
the Lessee objectively and reasonably determines that the continuation of this
Agreement is difficult;
(7) 
When the Lessee objectively and reasonably determines that the continuation of
this Agreement is difficult due to events commensurate to those of the preceding
respective items; or,
(8) 
In addition to the events prescribed in the preceding respective items, when the
Lessor acts in breach of this Agreement or other agreements executed incidental
to this Agreement, and fails to cure the breach within a reasonable time period
after receiving notice from the Lessee regarding the breach.
4. 
In the event this Agreement is cancelled pursuant to the preceding paragraph,
the Lessor shall compensate the Lessee for the damages suffered by the Lessee.
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

 
Article 19 
(Vacation, Surrender and Restoration to Original Condition)
1. 
The Lessor and the Lessee mutually confirm that the original condition of the
Building as of the start of the lease is presumed to be as set forth in the
specifications of Exhibit 1 "Restoration to Original Condition Standards";
provided, however, that because the Lessee plans on remodeling the first and
second floors, the Lessor and the Lessee shall mutually consult and reach an
agreement on the restoration to original condition standards based on the
standard store specifications prior to the implementation of the remodeling.
Furthermore, if an agreement is not reached through mutual consultation, the it
shall be the standard office specifications set out in Exhibit 1 "Restoration to
Original Condition Standards".
2. 
Upon the ending of this Agreement, the Lessee, at its own burden, must remove
the equipment, machinery, fixtures, partitions, fittings, items and the like
installed by the Lessee, shall make repairs to the locations requiring mending,
shall repaint and resurface the walls, ceilings and floor finishes, and restore
the entire Building to the original condition agreed by the Lessor and the
Lessee under the preceding paragraph, and must vacate, surrender and return the
Building by the ending date of this Agreement.
3. 
If property owned by the Lessor is installed by the Lessor at the wish of the
Lessee, if requested by the Lessor, the Lessee shall vacate and surrender the
Building after removing this property.
4. 
The construction required in the restoration to original condition of Paragraph
2 and Paragraph 3 shall be conducted by the Lessor or a person designated by the
Lessor, and the costs of the construction shall be borne by the Lessee;
provided, however, that the construction implemented by the Lessor or the person
designated by the Lessor shall be generally suitable and reasonable in terms of
the quality, schedule and costs, and the Lessor or the person designated by the
Lessor shall submit an estimate to the Lessor and obtain its approval thereon
prior to the start of the construction.
5. 
The Lessor, upon mutual consultation with the Lessee, shall be entitled to
engage in a cash settlement in lieu of the restoration to original condition
prescribed in Paragraph 2 and Paragraph 3.
6. 
Notwithstanding the provisions of Paragraph 2 and Paragraph 3, if the Lessee
fails to restore the Building to its original condition by the ending date of
this Agreement, the Lessor shall be entitled to take all of the measures
prescribed in Paragraph 2 and Paragraph 3 at the burden of the Lessee.
7. 
The Lessee approves in advance that if property is left behind in the Building
at the time of the ending of this Agreement, the Lessee shall be deemed to have
abandoned ownership of this property and the Lessor shall be entitled to
arbitrarily remove and dispose of this property. In such instances, the Lessor
shall be entitled to bill the Lessee for the expenses required in the removal
and disposal, and the date on which the Lessor completes the removal and
disposal shall be the vacation and surrender date.
8. 
Notwithstanding the provisions of this Agreement, the Lessor shall release the
Lessee from the obligation of restoration to original condition after twenty
(20) years from the execution date of this Agreement.
9. 
Notwithstanding the provisions of the preceding paragraph, the mechanical
parking facilities must be restored to original condition (to a state where it
is usable in the number of vehicles required by law) and returned even after the
twenty (20) year period, but the foregoing provision shall not apply if it is
evident that the Lessor will demolish the Building immediately after the Lessee
leaves.
10. 
Upon completion of the vacation and surrender of the Building, the Lessor shall
immediately deliver written confirmation thereof to the Lessee.
 
Article 20 
(Prohibition on Claims for Moving Fees, Purchase of Fixtures, etc.)
When vacating and surrendering the Building, the Lessee shall not be entitled to
make claims for the refund of the necessary or beneficial expenses outlaid by
the Lessee, claims for moving fees, eviction fees, concession money, business
guarantees, goodwill or the like, claims for the purchase of the fixtures and
the like newly installed or added by the Lessee, or any other claims, regardless
of the reason or the pretext.
 
Article 21 
(Delay of Vacation and Surrender)
If the Building is not vacated and surrendered simultaneous to the ending of
this Agreement, the Lessee shall pay the Lessor, as damages for use of the
Building, an amount equal to double the rent and an amount equal to the expenses
of Article 6 for the period from the day following the ending of this Agreement
through the vacation and surrender of the Building; provided, however, that if
the Lessor suffers damages from the delay of vacation and surrender, the Lessee
must compensate these damages separate from the foregoing damages.
 
Article 22 
(Entry to Lease Premises)
The Lessor or a person designated by the Lessor, upon providing advance notice
to the Lessee, shall be entitled to enter the Building as needed and enact
prescribed measures when required for the preservation, sanitation, crime
prevention, fire prevention or the like for the Building, and the Lessee shall
cooperate with the measures taken by the Lessor; provided, however, that notice
shall be provided promptly after the fact when advance notice cannot be provided
in the case of urgency or emergency. Furthermore, in the case of this paragraph,
the Lessor or the person designated by the Lessor must strive their utmost not
to interfere the business of the Lessee.
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 23 
(Termination of Agreement by Force Majeure)
This Agreement shall automatically terminate in the event all or a portion of
the Building is lost or damaged by a natural disaster or other event not
attributable to the Lessor or the Lessee, and the Lessor and the Lessee agree
that it is impossible to achieve the purpose of this Agreement. In such
instances, the Lessor and the Lessee shall not make any claims against the other
party for the compensation of damages, indemnification of expenses or the like
related to the loss or damage or the resulting ending of this Agreement, and the
Lessee shall not be obligated to restore the Building to its original condition.
Furthermore, upon the ending of this Agreement pursuant to this Article, the
Lessor shall promptly return the remaining balance of the security deposit (if
existing) to the Lessee.
 
Article 24 
(Lessor's Exemption from Liability)
1. 
The Lessor shall not be liable for the damages suffered by the Lessee due to a
natural disaster, fire, theft, unexpected accident or other event not
attributable to the Lessor.
2. 
The Lessor shall not be liable for the suspension of use of all or a portion of
the Building due to accidents caused by events not attributable to the Lessor or
by repairs, modifications, and renovations required in the maintenance and
management of the Building; provided, however, that the Lessor shall be
obligated to promptly resolve matters regarding the assets slated to be the
Lessor's assets under Exhibit 2, and the Lessee shall cooperate with the Lessor
in the implementation of this construction.
 
Article 25 
(Lessor's Agency)
The Lessor shall be entitled to delegate or subcontract all or a portion of the
services related to this Agreement to a person reasonably found to be
appropriate by the Lessor.
 
Article 26 
(Intentionally Deleted)
 
Article 27 
(Consumption Taxes and Location Consumption Taxes)
The Lessee shall bear the consumption taxes and local consumption taxes assessed
on the rent and other taxable items (hereinafter, "Taxable Items"), and the
Lessee shall add and pay the amount calculated and billed by the Lessor in
accordance with the tax rate applicable to the respective Taxable Items together
with the amounts of these respective Taxable Items. Furthermore, in the event
the tax rate for consumption taxes or local consumption taxes is modified under
the amendment of laws and regulations or the like, with regard to the amount
equal to the consumption taxes or local consumption taxes on the Taxable Items
after the date on which the laws and regulations are modified or the like
(inclusive of such date), notwithstanding the notations in the Lease Summary,
the Lessee shall pay the Lessor the amount of the consumption taxes or local
consumption taxes calculated in accordance with the modified tax rate, in
accordance with the billing from the Lessor.
 
Article 28 
(Intentionally Deleted)
 
Article 29 
(Intentionally Deleted)
 
 

 
 
ENGLISH TRANSLATION
FOR REFERENCE PURPOSE ONLY
 
 

Article 30 
(Duty of Confidentiality)
1. 
Except in the following cases, the Lessor and the Lessee must not present this
Agreement to a third party or divulge the content of this Agreement to a third
party without the prior approval of the other party:
(1) 
When disclosure is required under applicable laws and regulations, orders or
instructions of administrative agencies, or the rules of self-regulating
organizations;
(2) 
When disclosure is provided to the respective parties' attorneys, certified
public accountants, tax accountants, real estate appraisers or other experts who
owe a duty of confidentiality by law;
(3) 
When disclosure is provided to the Lessor's affiliated companies (including
investment corporations);
(4) 
When disclosure is provided to the Lessor's investors (including direct or
indirect contributors to the Lessor, the Lessor's affiliated companies, and
affiliated company's real estate funds in which the Lessor enjoys economic
benefits);
(5) 
When disclosure is provided to future potential assignees (including investors
and potential investors in these potential assignees and entities considering
financing these potential assignees) of the Building (including a trust
beneficiary interest in a trust that as the Building as a trust asset); and,
(6) 
When providing disclosure to the management company or the like for the
management of the Building.
2. 
In the event the Lessor or the Lessee breach the preceding paragraph and cause
damages to the other party, it must compensate these damages.
3. 
The Lessor shall use the personal information obtained from the Lessee for the
execution and performance of agreements for the purchase and sale, development,
brokering, leasing, lease management and other services implemented by the
Lessor for real estate and the like (including trust beneficiary interests), and
the provision of information and services, communications and management related
to these services, and other business purposes prescribed by the Lessor, and the
details of this use are disclosed on the Lessor's homepage.
 
Article 31 
(Governing Law)
The original of this Agreement shall be the Japanese language version hereof,
and all matters related to the interpretation and performance of this Agreement
shall be governed by the laws of Japan.
 
Article 32 
(Court of Jurisdiction)
The Tokyo District Court shall be the only court with jurisdiction by agreement
over the disputes related to this Agreement arising between the Lessor and the
Lessee.
 
Article 33 
(Mutual Consultation Matters)
Matters not prescribed in this Agreement and questions regarding this Agreement
shall be resolved by the Lessor and the Lessee through mutual good faith
consultation.
 
Article 34 
(Consent for Subleasing)
Notwithstanding Article 13, the Lessor shall allow the Lessee to sublease a
portion of the Building to Morinda Worldwide Inc., Japan Branch (hereinafter,
the "Sublessee") on the condition that the Lessee consents to the following
respective items:
(1) 
During the term of this Agreement, the Lessee shall have the Sublessee comply
with the provisions of this Agreement and the building rules, and shall resolve
all problems arising with regard to the Sublessee at its own liability and
burden;
(2) 
The obligation to refund the deposit (if existing) under the lease agreement
with the Sublessee shall be borne solely by the Lessee, and not by the Lessor;
and,
(3) 
Upon the termination of this Agreement, the Lessee, at its own burden and
liability, shall have the Sublessee vacate the Building.
 
Article 35 
(Special Agreement Matters)
1. 
The Lessor confirms that the Lessee plans on remodeling the first and second
floors after the execution date of this Agreement. The Lessee shall implement
the remodeling construction within three (3) months from the purchase and sale
closing date, and shall modify the usage of the first and second floors to
offices (show room) or a store of less than 100 m2.
2. 
The Lessee shall promptly provide a report to the Lessor in the event
instructions, business cease and desist orders, on-site inspections, warnings or
other administrative procedures under the Specified Commercial Transaction Act
or the like are received from local government entities, the Consumer Affairs
Agency or other administrative agencies, since there is a risk that the Lessee's
social credibility/reputation will decline.
3. 
The Lessee shall not use the Building's mechanical parking facilities unless
they are kept in good operating condition, and shall take measures to ensure
safety by not allowing the doors to be opened by third parties.
4. 
On the date of this Agreement, the Lessee shall lend the keys and the like
listed in Exhibit 3 to the Lessee, and the Lessee shall confirm receipt of these
keys and the like.
 
End
 
 
